DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 11/04/2021.
Claims 1-9 have been amended; and new claims 10-13 have been added; and therefore, claims 1-13 are currently pending in this application.
Response to Amendment
4.	The amendment to each of claims 8 and 9 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.      
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below:
— 	Considering each of claims 1,  8 and 9, the following claimed limitations recite an abstract idea: 
storing a musical piece data (i.e. a musical piece data of a musical piece that includes accompaniment data for an accompaniment and vocal data for a vocal part to be sung by a user, the vocal part including at least a first segment to be sung by the user during a first time interval while the accompaniment is being played back and a second segment to be sung by the user during a second time interval that follows the first time interval while the accompaniment is being played back, the vocal data including first and second letters, respectively, to be pronounced by the user when the user is uttering the first and second segments, respectively, and the vocal data further including first and second pitches, respectively, to be generated by the user when the user is uttering the first and second segments, respectively); 
causing the accompaniment to be played back; 
determining whether an utterance is input by the user during the first time interval; 
causing the accompaniment to continue being played back until a point in time immediately before the second time interval only when the utterance was input by the user during the first time interval; and 
causing the accompaniment to stop being played back when the utterance was not input by the user during the first time interval;
have two or more of the following judgement conditions (a)-(c) in determining whether to continue the playing back of the accompaniment beyond the first time interval: (a) whether the utterance input by the user occurs within the first time interval, (b) whether a letter of the utterance input by the user during the first time interval matches the first letter, and (c) whether a pitch of the utterance input by the user during the first time interval matches the first pitch, and determining whether to continue the playing back of the accompaniment beyond the first time interval based on one or more of the judgement conditions (a)-(c).
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or teaching. 




Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a device comprising a memory, a processor, an audio input device, an audio output device, etc., which are utilized to facilitate the recited functions of: storing data (e.g. storing a musical piece data that includes accompaniment data and vocal data, etc.); playing the accompaniment via the audio output device; making a determination (determining whether an utterance is input by the user through the audio input device during the first time interval); continuing the playing of the accompaniment based on the determination; stopping the playing of the accompaniment when a condition is determined (when the utterance was not input by the user during the first time interval); considering two or more of the judgment conditions (part (a) to part(c)) in determining whether to continue the playing back of the accompaniment beyond the first time interval; executing a plurality of modes, each mode making the above determination based on one or more of the judgment conditions, etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 
Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; presenting the selected data—such as audio data—to a user(s); receiving an input/response from a user(s); determining whether the input—such as vocal input—received from the user complies with one or more criteria; generating one or more results—such as playing or suspending an audio data—based on the status of the result(s), etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is further worth noting that such implementation of the conventional computer system (such as a karaoke, etc.), which allows a user to practice singing while the system presents the user with one or more audio data according to an algorithm, etc., is directed to a conventional, routine and well-known activity in the art (e.g. see the following: US 2009/0317783; US 2008/0070203; US 5,906,494).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
i.e. claims 2-7 and 10-13). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 08/04/2021). However, the arguments are not persuasive. Applicant argues,  
Claims 1-9 have been amended to clarify that the subject matter of the invention is directed to an electronic singing practice device that produces tangible and useful results to the user, as recited specifically in each of the claims. For example, the electronic device of claim 1, as amended, performs the playing back of the accompaniment to the user depending on whether the user made a correct utterance of the song alongside the accompaniment, as explicitly recited in the claim. Thus, the subject matter is not merely an abstract idea; the claimed electronic device produces tangle and useful results based on the user interactions. The same is true for independent claims 8 and 9, as amended. Accordingly, Applicant requests withdrawal of the rejection under 35 U.S.C. § 101.

	However, the Office respectfully disagrees with the above arguments. Although the current amendment incorporates additional limitations, the limitations are directed to, for example: (i) the additional information being stored in the memory (e.g. the vocal data stored in the memory including first and second letters; the vocal data stored in the memory further including first and second pitches), and (ii) the additional steps that the processor of the device is executing (e.g. the processor executing two or more judgment conditions in determining whether to continue the playing back of the accompaniment beyond the first time interval; wherein the processor further executes a plurality of modes, wherein each mode making the above determination based on one or more of the judgement conditions). 
	Accordingly, except for specifying the data being stored in the memory and the additional data manipulation steps that the processor is executing, the amendment does not involve an element—or a combination of elements—that renders the claimed invention beyond the conventional computer technology. 
Moreover, the process of receiving a response(s) from the user, and thereby determining the accuracy of the response based on stored data (e.g. expected text and/or audio answer, and/or expected response time or response speed, etc.), is already directed to the conventional computer technology. Particularly, such implementation is common in teaching or learning systems where the student’s input (e.g. a textual input; an audio input, etc.) is evaluated for accuracy based one or more stored parameters (e.g. expected text and/or audio answer, and/or expected response time or response speed, etc.). The above demonstrates that the current claimed invention is still utilizing the conventional computer system as a tool to facilitate the abstract idea, such as teaching singing. Accordingly, when each of the current claims is considered as a whole, none of the claims involves an element—or a combination of elements—directed to an “inventive concept”.
	Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea.   
Prior Art
6.	Considering each of claims 1, 8 and 9 as a whole (including the respective dependent claims), the prior art does not teach or suggest the current invention as currently claimed. Regarding the state of the prior art, see the previous office-action (i.e. the office-action mailed on 08/04/2021).  
Response to Arguments.
7.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 11/4/2021). However, the rejection under section §103 is withdrawn in this current office-action due to the amendment made to the current claims. Accordingly, Applicant’s arguments are now moot.  
Conclusion
8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715